United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.P., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Richmond, VA, Employer
__________________________________________
Appearances:
Russell T. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 20-0277
Issued: June 29, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge

On November 19, 2019 appellant, through counsel, filed a timely appeal from a May 22,
2019 decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the
Appellate Boards docketed the appeal as No. 20-0277.
On August 25, 2018 appellant, then a 48-year-old tax fraud investigative assistant, filed a
recurrence claim (Form CA-2a) alleging that she had developed bilateral carpal tunnel syndrome
and an acute pain in both wrists and elbows due to excessive typing for eight hours or more per
day for many years. She indicated that she had previously sustained a bilateral wrist injury as a
result of constant typing for which she had a claim under OWCP File No. xxxxxx961.
By decision dated December 14, 2018, OWCP found that the evidence of record
established that appellant’s federal duties required excessive typing and repetitive computer keying
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

usage and contained a medical diagnosis, but denied the claim as the evidence of record was
insufficient to establish causal relationship between her diagnosed conditions and the accepted
factors of her federal employment.
On December 21, 2018 appellant, through counsel, requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review. An oral hearing was held on
April 11, 2019. The record was held open for 30 days to allow the submission of additional
evidence. No further evidence was received.
By decision dated May 22, 2019, OWCP’s hearing representative affirmed the
December 14, 2018 decision. However, she indicated that since appellant’s prior work-related
carpal tunnel condition had been cross-referenced in the instant case, she directed OWCP to
administratively combine the instant case with File No. xxxxxx961 to provide a complete and
accurate factual and medical history. The Board notes, however, that the electronic case record as
transmitted to the Board indicates that OWCP has not administratively combined the claim files
as directed by the hearing representative.
The Board has duly considered the matter and finds that the case is not in posture for
decision. OWCP’s procedures provide that cases should be administratively combined when
correct adjudication depends on cross-referencing between files or when two or more injuries
occur to the same part of the body.2 Appellant alleged a recurrence of a previously accepted claim
in OWCP File No. xxxxxx961, however, the claim was converted to a new injury claim assigned
OWCP File No. xxxxxx018, thus the Board finds that frequent cross-referencing of the claims is
required. The Board therefore finds, that for a full and fair adjudication, the case must be returned
to OWCP to administratively combine the current case record with OWCP File No. xxxxxx961.
Following this and other such further development as OWCP deems necessary, it shall issue a
de novo decision.

2
Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).

2

IT IS HEREBY ORDERED THAT the May 22, 2019 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this order of the Board.
Issued: June 29, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

3

